DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the first Office Action on merits for application no. 16/603,661 filed 08 October 2019. Claims 12-22 pending. Claims 1-11 canceled.

Information Disclosure Statement
The information disclosure statements (IDS) submitted 08 October 2019 and 09 October 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 19 is objected to because of the following informalities:
Line 10 recites “the drag torque,” but should read –a drag torque--.
Claims 20-22 are additionally objected to as depending from an objected claim.
Appropriate correction is required.
Examiner’s Note:
Claim 12 does not have the same issue because line 5 recites “a drag torque.” 

Allowable Subject Matter
Claims 12-18 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 12:
A method for operating a drive train of a motor vehicle, wherein the drive train includes at least a first shaft and a second shaft, a first clutch having at least one first friction surface pairing, and an electric drive, the first shaft and the second shaft being coupleable to one another via the at least one first friction surface pairing, wherein for cooling the first clutch, a fluid is used via which a drag torque of the first clutch is influenced after the first clutch is disengaged, the method comprising: a) rotating the first shaft and the second shaft when the first clutch is at least partially engaged; b) disengaging the first clutch; and c) accelerating the first shaft by means of the electric drive and discharging the fluid from an area of the at least one first friction surface pairing; wherein the drag torque of the first clutch is reduced by an accelerated discharge of the fluid.
Regarding claim 12, the prior art of record fails to teach or render obvious all the limitations set forth.  In particular, the method steps a) – c) require a disengagement of a clutch between two shafts and then acceleration of one of the shafts by an electric motor to discharge fluid from the clutch to reduce the drag torque of the clutch. The prior art of record fails to establish the unique method steps set forth in combination with the remaining limitations. Without any further references that teach or disclose the claimed system, the claim is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2018/0238398 teaches a drag reduction system for a clutch that utilizes springs. However, the reference fails to teach or render obvious an electric motor that accelerates a shaft to discharge clutch fluid to reduce clutch drag.
2017/0089452 teaches a clutch assembly with fluid channels for discharging clutch fluid. However, the reference fails to teach or render obvious an electric motor that accelerates a shaft to discharge clutch fluid to reduce clutch drag.
2012/0217121 teaches a clutch assembly that alters that amount of oil that is utilized to engage and disengage a clutch. However, the reference fails to teach or render obvious an electric motor that accelerates a shaft to discharge clutch fluid to reduce clutch drag.
This application is in condition for allowance except for the following formal matters: 
See objection to claim 12 above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659